internal_revenue_service number info release date cor-137935-01 date uilc the honorable dennis r rehberg member u s house of representatives north montana avenue helena mt attention mr jeff garrard dear congressman rehberg this letter is in response to your inquiry dated date on behalf of your constituents they will owe if they sell their residence in when force thereafter they resided at two overseas locations the reside in montana where was commissioned as an officer in the united_states air is on active_duty they lived in the residence until asked about the taxes presently the and two tax consultants have told mrs that capital_gains_tax must be paid if the now sell their house and invest the proceeds in a home in montana ’s inquiry to the air she wrote you asking for relief your office forwarded mrs force legislative liaison office which in turn asked our office to advise you on this matter under sec_121 of the internal_revenue_code a taxpayer may exclude up to dollar_figure dollar_figure for certain joint returns of gain on the sale_or_exchange of property if the taxpayer owned and used it as a principal_residence for at least years during the year period ending on the date of the sale_or_exchange although sec_121 includes several special rules relaxing the use requirement in circumstances involving divorcing spouses involuntary_conversions and stays in nursing homes no special provision covers military personnel assigned overseas sec_1034 which provided for a rollover of the gain on the sale of a personal_residence did contain some special rules for extensions of time for military personnel however the congress repealed sec_1034 in a bill h_r has been introduced in the 107th congress to allow an individual to be treated as using a principal_residence during any period the individual serves on qualified_official_extended_duty as a member_of_a_uniformed_service other bills h_r and s would suspend the running of the 5-year period during the time an individual serves on qualified_official_extended_duty as a member of the uniformed_services whether any amendment to sec_121 would benefit the the specific language of the amendment and its effective date would depend on i hope this information is helpful please call ms marilyn e brookens identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
